669 So. 2d 1129 (1996)
Sally DOCKTOR, Appellant,
v.
John McCROCKLIN, Appellee.
No. 94-1915.
District Court of Appeal of Florida, Fourth District.
March 20, 1996.
Sally Docktor, Highland Beach, pro se.
No appearance for appellee.
FARMER, Judge.
In this appeal from a final judgment of foreclosure, we reverse for failure to serve process within 120 days from the filing of the amended complaint adding appellant as a defendant.
The amended complaint first naming appellant as a defendant was deemed filed on 13 March, but process was not served on her until 3 October. Although a motion was filed and heard arguing that service was outside the 120-day rule, the trial court denied the motion. Even after a motion for reconsideration, the trial court refused to grant the motion. Later when appellant sought relief from the default, she again raised the untimeliness of service, but once again the court denied relief.
There is nothing in this record showing any reason why the mortgagee did not timely serve process, much less anything amounting to good cause. See Fla.R.Civ.P. 1.070(i). We therefore have no alternative but to reverse *1130 and dismiss the complaint without prejudice.
REVERSED.
PARIENTE and STEVENSON, JJ., concur.